DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley Shelowitz on 01/20/2022.

The application has been amended as follows: 
7. (Currently Amended) The gastrectomy device according to claim 2, wherein the distal end portion of the deflection shaft is substantially parallel with the distal end portion of the main shaft when the distal end portion of the deflection shaft is in the first state, and the distal end portion of the deflection shaft is bowed outwardly from the distal end portion of the main shaft when the distal end portion of the deflection shaft is in the second state.  
8. (Currently Amended) The gastrectomy device according to claim 2, further comprising an expandable member coupled to the distal end portion of the main shaft.  
10. (Currently Amended) The gastrectomy device according to claim 9, wherein the main shaft has the distal end portion that defines at least one aperture in fluid communication with the lumen.  
11. (Currently Amended) The gastrectomy device of claim 2, wherein the main shaft includes a stress relief feature disposed at a predetermined distance from a distal end of the main shaft, the stress relief feature separating the distal end portion of the main shaft from a proximal end portion of the main shaft at a pivot point.  
12. (Currently Amended) A gastrectomy device, comprising: a main shaft defining a longitudinally-extending lumen configured to be in communication with a vacuum source; and a deflection shaft coupled to the main shaft and including: Page 3 of 8Appl. No. 16/660,950 Attorney Docket: H-US-04107US01CON (203-9996 CON II) a distal end portion configured to move relative to a distal end portion of the main shaft between an unexpanded state, in which the distal end portion of the deflection shaft is disposed alongside the distal end portion of the main shaft, and an expanded state, in which the distal end portion of the deflection shaft bows outwardly relative to the distal end portion of the main shaft to conform to a greater curvature portion of a patient's stomach, the distal end portion of the deflection shaft having a proximal end coupled to the main shaft and retained alongside the main shaft as the distal end portion of the deflection shaft moves between the unexpanded and expanded states, and a distal end axially fixed to the distal end portion of the main shaft, the distal end being distal of the proximal end when the distal end portion of the deflection shaft is in the expanded state; and a plurality of lights disposed along a longitudinal length of the distal end portion of the deflection shaft.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a gastrectomy device where a proximal end of the distal end portion of the deflection shaft is retained alongside the main shaft as the distal end portion moves between the first and second states and where a distal end of the distal end portion is axially fixed to a distal end portion of the main shaft with the distal end being distal of the proximal end when the distal end portion of the deflection shaft is in the second/expanded state, as recited in claim 2 and 12.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2008/0249404 (Mikkaichi) which teaches a related device in FIG. 28 but does not teach the axially fixed end being a distal end which is distal of the proximal end when the distal end portion of the deflection shaft is in the second/expanded state since Mikkaichi teaches the reverse orientation as Applicant points out at page 6, filed 01/10/2022. Examiner also points to US 2008/0221384 (Chi Sing) which teaches a related device in FIG. 53A-53B. However, Chi Sing at least fails to teach a plurality of lights disposed along a longitudinal length of the distal end portion of the deflection shaft.
As discussed above, Mikkaichi and Chi Sing do not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify the references, alone or in combination, to teach the claim device.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771